DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/21 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP (3" Generation Partnership Project; “Technical Specification Group Radio Access Network; NR; NR and NG-RAN Overall Description; Stage 2 (Release 16),” 3GPP TS 38.300, V16.1.0, dated March 2020, 133 pages (Section 5.7 of 3GPP TS 38.300, V16.1.0 and Section 16.9 of 3GPP TS 38.300, V1610), as disclosed by IDS.


As to claim 1, 3GPP teaches a method performed by a first device operating in a wireless communication system (3GPP, Pg. 117 16.9.3.3, a method for a UE autonomous resource selection in a network), the method comprising: 
receiving, from a network, a configuration of one or more resource pools for autonomous resource selection (3GPP, Pg. 117 16.9.3.3, a UE is provided a pool of resources by broadcast SIB from the network for Autonomous resource selection); 
selecting a resource pool for a logical channel from among the one or more resource pools based on data being available in the logical channel (3GPP, Pg. 117 16.9.3.3, a SL resource pool is selected from the pools of resources in the SIB. 16.9.3.2 the resource is for a logical channel used for transmitting data (in this case a BSR)) ; 
selecting sidelink resources from the resource pool (3GPP, Pg. 117 16.9.3.3, using the UE autonomous resource selection is selecting of them); 
performing sidelink transmission based on the sidelink resources (3GPP, Pg. 117 16.9.3.3, using the UE autonomous resource selection is performance of them); and
transmitting, to a second device, information on the selected resource pool (3GPP, Pg. 117 16.9.4.2, the UE sends to the NG-RAN the selected sidelink UE information).

As to claim 2, 3GPP teaches wherein the first device is a first wireless device, wherein the second device is a base station (3GPP, Pg. 117 16.9.4.2, the UE sends to the NG-RAN the selected sidelink UE information)., and wherein the information is transmitted to the base station via uplink control information (UCI) (3GPP, Pg. 117 16.9.4.2, sidelink UE information from a UE to a RAN is control information in the uplink).

As to claim 3, 3GPP teaches wherein the logical channel is for broadcast (3GPP, Pg. 117 16.9.3.3, a channel for broadcast).

As to claim 4, 3GPP teaches wherein the first device is a first wireless device, wherein the second device is a second wireless device, and wherein the information is transmitted to the second wireless device via at least one of sidelink control information (SCI) (3GPP, Pg. 117 16.9.4.2, the UE is the first device and the UE shares configuration sidelink (control) information with another UE).

As to claim 7, 3GPP teaches wherein the information is transmitted based on at least one of a priority (3GPP, Pg. 117 16.9.4.1, the information is sent based on priorities).

As to claim 8, 3GPP teaches wherein control information is received from the second device in response to the information (3GPP, Pg. 117 16.9.4.1,NG-RAN provides configuration after the sidelink communication).

As to claim 9, 3GPP teaches wherein the control information includes at least one of a 1) an indication related to activation or deactivation of a particular pool of resources (3GPP, Pg. 117 16.9.4.1,NG-RAN provides configuration (for sidelink resources) after the sidelink communication)

As to claim 10, 3GPP teaches wherein the first device is in communication with at least one of a network (3GPP, Pg. 117 16.9.4.1,NG-RAN is a network).

As to claim 11, 3GPP teaches A first device operating in a wireless communication system, the first device (3GPP, Pg. 117 16.9.3.3, a UE autonomous resource selection in a network)comprising: at least one transceiver; at least processor; and at least one memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor (3GPP, Pg. 117 16.9.3.3, a UE has a processor and memory) perform operations comprising: 
receiving, from a network via the at least one transceiver, a configuration of one or more resource pools for autonomous resource selection  (3GPP, Pg. 117 16.9.3.3, a UE is provided a pool of resources by broadcast SIB from the network for Autonomous resource selection); 
selecting a resource pool for a logical channel from among the one or more resource pools based on data being available in the logical channel (3GPP, Pg. 117 16.9.3.3, a SL resource pool is selected from the pools of resources in the SIB. 16.9.3.2 the resource is for a logical channel used for transmitting data (in this case a BSR)); 
selecting sidelink resources from the resource pool (3GPP, Pg. 117 16.9.3.3, using the UE autonomous resource selection is selecting of them); 
performing, via the at least one transceiver, sidelink transmission based on the sidelink resources (3GPP, Pg. 117 16.9.3.3, using the UE autonomous resource selection is performance of them); and 
transmitting, to a second device via the at least one transceiver, information on the selected resource pool (3GPP, Pg. 117 16.9.4.2, the UE sends to the NG-RAN the selected sidelink UE information).

As to claim 12, 3GPP teaches wherein the first device is a first wireless device, wherein the second device is a base station (3GPP, Pg. 117 16.9.4.2, the UE sends to the NG-RAN the selected sidelink UE information)., and wherein the information is transmitted to the base station via uplink control information (UCI) (3GPP, Pg. 117 16.9.4.2, sidelink UE information from a UE to a RAN is control information in the uplink).

As to claim 13, 3GPP teaches wherein the logical channel is for broadcast (3GPP, Pg. 117 16.9.3.3, a channel for broadcast).

As to claim 14, 3GPP teaches wherein the first device is a first wireless device, wherein the second device is a second wireless device, and wherein the information is transmitted to the second wireless device via at least one of sidelink control information (SCI) (3GPP, Pg. 117 16.9.4.2, the UE is the first device and the UE shares configuration sidelink (control) information with another UE).

As to claim 17, 3GPP teaches wherein the information is transmitted based on at least one of a priority (3GPP, Pg. 117 16.9.4.1, the information is sent based on priorities).


As to claim 18, 3GPP teaches wherein control information is received from the second device in response to the information (3GPP, Pg. 117 16.9.4.1,NG-RAN provides configuration after the sidelink communication).

As to claim 19, 3GPP teaches wherein the control information includes at least one of a 1) an indication related to activation or deactivation of a particular pool of resources (3GPP, Pg. 117 16.9.4.1,NG-RAN provides configuration (for sidelink resources) after the sidelink communication)

As to claim 20, 3GPP teaches a processing apparatus operating in a wireless communication system, the apparatus comprising: at least one processor; and at least one memory operably connectable to the at least one processor (3GPP, Pg. 117 16.9.4.1,UE), wherein the at least one processor is configured to perform operations comprising: 
obtaining a configuration of one or more resource pools for autonomous resource selection (3GPP, Pg. 117 16.9.3.3, a UE is provided a pool of resources by broadcast SIB from the network for Autonomous resource selection); 
selecting a resource pool for a logical channel from among the one or more resource pools based on data being available in the logical channel (3GPP, Pg. 117 16.9.3.3, a SL resource pool is selected from the pools of resources in the SIB. 16.9.3.2 the resource is for a logical channel used for transmitting data (in this case a BSR)); and 
generating information on the selected resource pool to be transmitted to a second device (3GPP, Pg. 117 16.9.3.3, using the UE autonomous resource selection is generating of them).

Allowable Subject Matter
Claims 5, 6, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ali et al (Pub No: 2021/0337423) [0021]-[0027].
Zheng et al (Pub No: 2021/0250802) [0083]-[0100]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/               Primary Examiner, Art Unit 2469